NONPRECEDENTIAL DISPOSITION
                                           To be cited only in accordance with 
                                                    Fed. R. App. P. 32.1



                     United States Court of Appeals
                                                 For the Seventh Circuit
                                                 Chicago, Illinois  60604

                                               Submitted February 3, 2010
                                                Decided February 5, 2010

                                                         Before

                                            KENNETH F. RIPPLE, Circuit Judge

                                            TERENCE T. EVANS, Circuit Judge

                                            DIANE S. SYKES, Circuit Judge

No. 09‐1354

UNITED STATES OF AMERICA,                                     Appeal from the United States District
     Plaintiff‐Appellee,                                      Court for the Eastern District of Wisconsin.

           v.                                                 No. 08‐CR‐69

JULIO R. ARIAS,                                               Charles N. Clevert, Jr.,
      Defendant‐Appellant.                                    Chief Judge.




                                                       O R D E R

        Julio Arias pleaded guilty to a superceding indictment charging him with conspiracy
to possess marijuana with intent to distribute.  See 21 U.S.C. §§ 846, 841(a)(1).  In exchange
for his guilty plea, the government dismissed an indictment charging Arias with possessing
enough crack to dictate a 5‐year statutory minimum, see 21 U.S.C. § 841(a)(1), (b)(1)(B)(iii),
as well as with carrying a gun during that offense, which would have triggered another,
consecutive 5‐year term, see 18 U.S.C. § 924(c)(1)(A)(i).  Arias was sentenced on the
marijuana conspiracy to 60 months’ imprisonment and 5 years’ supervised release.  He
No. 09‐1354                                                                              Page 2

appeals, but his appointed lawyers have concluded that the case is frivolous and move to
withdraw.  See Anders v. California, 386 U.S. 738 (1967).  We invited Arias to comment on
counsel’s submission but received no response.  See CIR. R. 51(b).  Our review is confined to
the potential issues outlined in counselʹs facially adequate brief.  See United States v. Schuh,
289 F.3d 968, 973‐74 (7th Cir. 2002).
  
       Counsel inform us that Arias does not wish to challenge his guilty plea, and thus
they properly refrain from discussing possible arguments about the voluntariness of the
plea or the adequacy of the plea colloquy.  See United States v. Knox, 287 F.3d 667, 671‐72 (7th
Cir. 2002).  According to counsel, that leaves only one potential ground for appeal: whether
Arias could challenge the reasonableness of his prison and supervised release terms.  

        In the presentence investigation report, the probation officer applied a base offense
level of 24 after calculating a total of 125 kilograms of marijuana equivalent (derived from
the 45 kilograms of marijuana Arias confessed to distributing as well as the 8 grams of crack
cocaine seized at the time of his arrest).  See U.S.S.G. § 2D1.1(c)(8), cmt. n.10(D).  The
probation officer added 2 levels for possession of a dangerous weapon in the course of a
trafficking offense, see id. § 2D1.1(b)(1), and subtracted 3 levels for acceptance of
responsibility, see id. § 3E1.1, for a total offense level of 23.  The probation officer also
calculated 6 criminal history points, which corresponds to a criminal history category of III. 
This computation produced a guidelines imprisonment range of 57 to 71 months, which,
because the amount of marijuana was under 50 kilograms, was capped by the statutory
maximum of 5 years, see 21 U.S.C. § 841(b)(1)(D).  And although the probation officer
incorrectly listed the guidelines range for supervised release as 2 years to life, the district
court caught the mistake and accurately stated the range to be from 2 to 3 years.  See 18
U.S.C. § 3559(a)(4); 21 U.S.C. § 841(b)(1)(D); U.S.S.G. § 5D1.2.

        At sentencing Arias asked the district court to impose a below‐guidelines prison
sentence, citing his troubled childhood, the positive influence and support of his current
girlfriend, and the fact that he admitted the marijuana trafficking to authorities.  Counsel
argued that 30 months would be enough.  The district court disagreed.  The court observed
that Arias, who was 21 at the time of sentencing, already had established a pattern of
recidivism and had admitted his marijuana trafficking only after he was indicted on the
more‐serious crack and gun charges.  As the court noted, the government’s decision to
allow Arias to plead guilty to the marijuana conspiracy reduced his prison time
substantially.  Having considered counsel’s arguments, the court concluded that a prison
term within the guidelines range would give Arias the more structured environment he
needed and that a longer term of supervised release would assist his reentry to society.  As a
result, the court sentenced Arias to the statutory maximum of 60 months, near the bottom of
the guidelines range, and 5 years of supervised release, above the properly calculated range.
No. 09‐1354                                                                               Page 3


        We agree with counsel that a reasonableness challenge to Arias’ sentence would be
frivolous.  Arias did not object to any portion of the presentence report, and, in any event,
the report contains no error that was not identified and corrected at sentencing.  When
reviewing a sentence for reasonableness, we first determine whether the district court
properly calculated the guidelines range, fairly evaluated all nonfrivolous arguments
concerning the sentencing factors in 18 U.S.C. § 3553(a), and offered a sufficient explanation
for the sentence imposed to permit meaningful appellate review.  See Gall v. United States,
552 U.S. 38, 49‐50 (2007); United States v. Cooper, 591 F.3d 582, 590 (7th Cir. 2010).  If there
was no procedural shortcoming, then we examine whether the sentence is substantively
reasonable.  See Cooper, 591 F.3d at 590; United States v. Clanton, 538 F.3d 652, 659 (7th Cir.
2008).  The sentencing transcript shows that the district court permitted both Arias and the
government to argue their positions at sentencing.  And the transcript also shows that the
court adequately considered both Arias’ arguments and the § 3553(a) factors, including the
seriousness of the offense, Arias’ characteristics and personal history, his chances for
rehabilitation, and the need to protect the public from further offenses.  See United States v.
Mendoza, 576 F.3d 711, 722 (7th Cir. 2009); United States v. Laufle, 433 F.3d 981, 987 (7th Cir.
2006).  We presume that Arias’ prison term is reasonable since it falls within the guidelines
range, see United States v. Welton, 583 F.3d 494, 496 (7th Cir. 2009); United States v. Noel, 581
F.3d 490, 500 (7th Cir. 2009), and counsel has identified nothing to rebut this presumption. 
And while the district court imposed an above‐guidelines term of supervised release, it
clearly articulated its reasons and grounded them in the § 3553(a) factors, imposing a longer
term to assist Arias’ reentry to society and help him avoid recidivism.  Even so, the court
admonished Arias that, if he maintains an exemplary record following his release from
prison, he could petition the court to shorten his term of supervision.  See 18 U.S.C.
§ 3583(e)(1).

       Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.